Citation Nr: 0938583	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a right ankle 
condition. 

3.  Entitlement to service connection for a left ankle 
condition.  

4.  Entitlement to service connection for residuals of a 
plantar fascial tear of the right foot.  

5.  Entitlement to service connection for a right knee 
condition, claimed as secondary to bilateral pes planus and a 
bilateral ankle condition.  

6.  Entitlement to service connection for a left knee 
condition, claimed as secondary to bilateral pes planus and a 
bilateral ankle condition. 

7.  Entitlement to service connection for a bilateral leg 
condition, claimed as secondary to bilateral pes planus and a 
bilateral ankle condition.  

8.  Entitlement to service connection for anxiety. 

9.  Entitlement to service connection for bipolar disorder.  

10.  Entitlement to service connection for depression.  

11.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 28, 1986 to 
May 8, 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The Veteran participated in a travel Board hearing 
before the undersigned in April 2009.  A transcript is of 
record and has been reviewed.    

The issues of entitlement to service connection for bilateral 
knee and bilateral leg conditions are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
bilateral pes planus existed prior to service and increased 
in severity beyond the normal progression of the condition 
during service.

2.  The competent medical evidence does not show that the 
Veteran's right ankle condition began in service.  

3.  The competent medical evidence does not show that the 
Veteran has had a chronic left ankle condition since service.  

4.  The competent medical evidence does not show that the 
Veteran suffered from a plantar fascial tear of the right 
foot in service.  

5.  The competent medical evidence does not contain a 
diagnosis of anxiety.  

6.  The competent medical evidence shows that the Veteran's 
bipolar disorder did not begin in service.  

7.  The competent medical evidence does not contain a 
diagnosis of depression.




CONCLUSIONS OF LAW

1.  Bilateral pes planus was aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2008).

2.  A right ankle condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

3.  A left ankle condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

4.  A right foot condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.  Anxiety was not incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008). 

6.  Bipolar disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008). 

7.  Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in April 2006.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Although no longer required 
by the regulations, the RO also requested that the Veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  The RO sent a similar notice letter in 
February 2007.  

In the correspondence dated in April 2006, the RO also 
informed the Veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO obtained the Veteran's service treatment 
records and private records from Denver Health Medical Center 
and the Colorado Department of Corrections.  The RO also 
obtained records from the Social Security Administration 
(SSA).  The RO attempted to obtain childhood medical records 
from Johns Hopkins, but a November 2006 response indicated 
that the records were unavailable.  The RO also attempted to 
obtain dependent military records from Fort Meade, but a 
February 2008 response shows those records were also 
unavailable.   

The Board notes that the Veteran did not receive examinations 
for his bilateral ankle, right foot, anxiety, bipolar and 
depression claims.  The Board's duty to assist requires 
obtaining a medical opinion in certain circumstances.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The duty to 
obtain a medical opinion arises only if, among other things, 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but establishes that the Veteran suffered an event, injury, 
or disease in service or that certain diseases manifested 
during an applicable presumptive period.  Id.  Whether the 
Veteran suffered an event, injury, or disease in service a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  For reasons cited more fully below, 
there is no credible evidence of in-service right ankle or 
right foot injuries or of treatment for anxiety, bipolar or 
depression.  The record also does not show the existence of 
persistent or recurrent left ankle symptoms.  38 C.F.R. 
§ 3.159(c)(4)(i)(A).  Therefore, the duty to assist does not 
include providing VA examinations for those conditions.  

In his VCAA response, dated in February 2007, the Veteran 
affirmed that he had no other evidence to give to VA to 
substantiate his claim.  The Veteran has not made the RO or 
the Board aware of any other evidence relevant to his appeal, 
and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent 
to his claim.  Accordingly, the Board will proceed with 
appellate review.  

II. Service Connection and Aggravation: Legal Criteria

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).
   
Every Veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for (1) defects, 
infirmities, or disorders noted at that time or (2) where 
clear and unmistakable evidence demonstrates that the 
disability or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-03. 
 
When no preexisting condition is noted upon entry into active 
service, a Veteran is presumed to have been sound upon entry.  
The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
38 U.S.C.A. § 1153; Wagner v. Wagner, 370 F.3d 1089, 1096 
(2004).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  The law further provides that 
the burden to rebut the presumption and show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government.  See, e.g., Cotant v. Principi, 17 Vet. 
App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993). 
 
Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, after having 
determined the presence of a preexisting condition, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153, unless 
the underlying condition worsened.  Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b)
.
	Bilateral Pes Planus

The Veteran seeks service connection for bilateral pes 
planus.  "Pes planus, asymtomatic" was noted by the 
military examiner during the Veteran's February 1986 
enlistment examination.  An April 1986 service treatment 
record shows that the Veteran reported wearing arch supports 
prior to service.  As bilateral pes planus is shown to have 
pre-existed service, the presumption of soundness does not 
attach in this case.  38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  

Since pes planus existed prior to service, the central 
question for consideration is whether it increased beyond 
normal progression and was therefore aggravated by service.  
A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b).  

During a May 2008 Decision Review Officer hearing at the RO, 
the Veteran testified that he had no problems with his feet 
prior to service.  He wore arch supports for several years as 
a child and wore appropriate footwear when playing sports.  
The military examiner noticed the Veteran had flat feet upon 
entry, but no medical waiver was required.  During the April 
2009 Board hearing, the Veteran stated that his military 
boots were a half-size too large and had no arch support.  
The Veteran has stated repeatedly that he was given improper 
footwear upon entry into the military.   

The Veteran's service treatment records show that he sought 
treatment for bilateral foot pain in service.  On April 21, 
1986, the Veteran complained of two weeks of bilateral foot 
pain.  On April 30, 1986, the Veteran was sent to the 
podiatry clinic.  The examination report shows the Veteran 
complained of sharp pain in both feet when standing and 
marching.  The examiner noted a decrease in arch height, with 
moderate talar bulging at stance bilaterally.  The Veteran 
had difficulty toe walking and had pain on the long medial 
aspect of both feet.  The military examiner diagnosed 
moderate bilateral pes planus which was symptomatic and 
recommended separation from the Army due to being medically 
unfit for enlistment.  The examiner noted that service had 
not aggravated the condition.  

The majority of the medical evidence submitted dates after 
2003, so the Board is unable to determine whether the Veteran 
sought consistent treatment for pes planus since service.  
However, in a November 1986 inmate medical history report, 
the Veteran stated that he had foot trouble.  The recent 
medical evidence submitted shows diagnoses of and treatment 
for flat feet.  In a November 2003 treatment note, Dr. J.K of 
Denver Health Medical Center noted flatfoot deformity which 
was symmetrical.  She recommended that the Veteran continue 
wearing the orthotics that he began wearing several weeks 
prior.  X-rays conducted by Denver Health in September 2006 
revealed a low arch in the left foot, with as trigonum noted.  
There was also a low arch in the right foot, along with 
sclerosis and subchondral cyst formation at the 
talonavaicular joint consistent with degenerative changes.  

After careful consideration of the record, the Board 
concludes that service treatment records show an increase in 
the Veteran's bilateral pes planus during service.  Upon 
entry, his condition was asymptomatic.  The condition became 
symptomatic and increased to such a severity that the Veteran 
was medically discharged less than three months later.  The 
record does not contain clear and unmistakable evidence that 
the increase in the Veteran's pes planus during service was 
due to the natural progress of the condition. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Therefore, the Board 
finds that service connection is warranted.     
  


 	Ankles

The Veteran claims that he twisted both ankles three times in 
service, the left worse than the right.  During his April 
2009 Board hearing, the Veteran testified that the first 
accident occurred during a 20-mile road march while he was 
wearing a 50-pound backpack.  The Veteran stated that he 
twisted his ankles while marching and was sent to the clinic, 
where his ankles were wrapped.  He stated that he immediately 
resumed training.  On another occasion, the Veteran stated 
that he twisted his ankles when he fell down the steps of his 
barracks during a speed drill.  Last, he testified that his 
ankle gave out because of a right foot injury.  During his 
May 2008 DRO hearing, the Veteran stated that he believed the 
injuries were due to improper footwear.  

Service treatment records show complaints of left ankle pain 
on three occasions in April 1986.  A treatment note dated 
April 15th shows the Veteran's left ankle was red and 
swollen.  There is no record of right ankle complaints in 
service.  

An inmate medical history dated in June 1986 shows that the 
Veteran reported suffering a torn ligament in his left ankle 
at Fort Jackson, South Carolina earlier that year.  In a July 
1986 inmate medical history, the Veteran specified that the 
injury occurred in April 1986.  However, the medical evidence 
of record does not show that the Veteran received treatment 
for his left ankle after service.  

Recent medical records show treatment for mostly the right 
ankle.  An August 2003 X-ray report by Denver Health Medical 
Center reveals a small joint effusion of the right ankle, 
without evidence of fracture.  During a related examination, 
the Veteran reported right ankle pain and swelling since a 
fracture incurred in the military.  Again, service treatment 
records did not show treatment for the right ankle.  X-rays 
conducted by Denver health in September 2006 showed 
degenerative changes in the right ankle talonavicular joint.  
The left ankle was normal.  

While the Veteran had some subjective complaints of bilateral 
ankle pain in recent years, there is no indication that the 
Veteran sought consistent treatment for the left ankle at any 
time after service.  Further, there is no specific left ankle 
diagnosis of record.  Despite the record of left ankle pain 
in service, the evidence does not reveal the presence of a 
chronic condition.  38 C.F.R. § 3.303(b).  With regard to the 
right ankle, while the evidence does show the presence of a 
current disability, there is no record of a right ankle 
injury or condition in service or of treatment within 17 
years after separation.  

In regard to the Veteran's statements that he has a bilateral 
ankle disability that began in service, without medical 
training, laypersons, such as the Veteran, are not competent 
to comment on medical matters such as the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are 
circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of an ankle 
condition.  The Veteran's statements offered in support of 
his claim are not competent medical evidence and do not serve 
to establish that a disability was incurred in service.

The preponderance of the evidence is against the Veteran's 
bilateral ankle claim.  Therefore, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

	Plantar Fascial Tear of the Right Foot

The Veteran claims that he suffered a right foot injury at 
the time of his third ankle injury in service.  During the 
May 2008 DRO hearing, the Veteran stated that he was never 
treated for this and that his current doctor believes that 
the injury was incurred in service and did not heal properly.  
The Veteran stated that the doctor did not have access to the 
claims file and did not review service treatment records in 
forming this opinion.  Accordingly, the Board does not afford 
it much probative weight.    

After careful review of the record, the Board concludes that 
the Veteran is not entitled to service connection for a right 
foot condition.  There is one notation of a bruised foot at 
enlistment, but the examiner did not specify the foot to 
which he referred.  Service treatment records are entirely 
negative for complaints of or treatment for a right foot 
injury or related pain.    

Private medical records show that the Veteran has sought 
recent treatment for the right foot.  A September 2003 
treatment note from Denver Health shows that the Veteran 
stated he injured his right foot in service 15 years prior 
and was put in a cast.  This is not supported by the record.  
An April 2004 letter by Dr. J.K. stated that the Veteran had 
been in her care since September 2003 for treatment of a 
right foot plantar fascial tear with acquired flat foot 
deformity.                                                   

In regard to the Veteran's statements that he has a current 
right foot disability which began in service, without medical 
training, laypersons, such as the Veteran, are not competent 
to comment on medical matters such as the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  There are 
circumstances where lay evidence may be competent and 
sufficient to establish a diagnosis or medical etiology of a 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of a right 
foot condition.  The Veteran's statements offered in support 
of his claim are not competent medical evidence and do not 
serve to establish that a disability was incurred in service.

Since the evidence of record does not show the occurrence of 
a right foot injury or related treatment in service or for 17 
years thereafter, service connection for a right foot 
condition must be denied.  The preponderance of the evidence 
is against the Veteran's claim, and the benefit of the doubt 
provision does not apply.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).    

	Anxiety

The Veteran seeks service connection for anxiety.  The 
Veteran noted "nervous trouble" on a report of medical 
history prepared in conjunction with his February 1986 
enlistment examination.  However, the military examiner 
indicated that the clinical psychiatric examination was 
normal.  During the May 2008 DRO hearing, the Veteran stated 
that he had signs of anxiety prior to service but had not 
been diagnosed.  He also stated that he believes his mental 
problems, including anxiety, began after service due to 
conflicts with his parents over his medical discharge.    

Service treatment records are silent as to complaints of or 
treatment for anxiety.  Treatment notes from the Colorado 
Department of Corrections show that the Veteran sought 
treatment for anxiety in May 1987, although the records do 
not contain a concrete diagnosis of anxiety.  There is no 
evidence of a diagnosis of or treatment for anxiety after 
this May 1987 treatment note.  Notably, in a psychological 
consultation conducted by the SSA in June 2004, the Veteran 
denied having anxiety or panic.    

Without a current diagnosis of anxiety, service connection 
must be denied.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  The preponderance of the evidence is against the 
Veteran's claim, and the benefit of the doubt provision does 
not apply.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

	Bipolar and Depression

The Veteran asserts that he has bipolar disorder and 
depression that are related to his early separation from 
service.  During the May 2008 DRO hearing, the Veteran stated 
that the stress of his early discharge put him at odds with 
his parents and triggered his bipolar disorder.  During the 
April 2009 Board hearing, the Veteran stated that he believes 
he had bipolar disorder which was dormant upon entry into 
service and was aggravated by stress upon separation.  The 
Board notes that bipolar disorder was not noted at enlistment 
and that the Veteran did not seek treatment for bipolar 
disorder or depression during service.  

Treatment records from Denver Health Medical Center contain a 
diagnosis of bipolar disorder.  In a September 2006 treatment 
record, a medical examiner noted that the Veteran was in an 
acute bipolar manic episode which required medication.  
However, without evidence of the presence of bipolar disorder 
in service or within 20 years of discharge, the Board 
concludes that the Veteran is not entitled to service 
connection.  See Pond v. West, 12 Vet. App. 341, 346 (1999).    

With regard to the Veteran's claim of depression, the Veteran 
believes that his lack of family support, which was due to 
his early discharge, caused his depression.  During the April 
2009 Board hearing, the Veteran testified that his father, a 
Vietnam Veteran, would not allow him to return home after his 
separation.  The evidence of record contains diagnoses of 
personality disorder, but there is no record of a diagnosis 
of depression or treatment thereof.  Without evidence of a 
current disability, the Board cannot grant service connection 
for depression.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).      

The preponderance of the evidence is against the Veteran's 
claims, and the benefit of the doubt provision does not 
apply.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.  

Entitlement to service connection for a right ankle condition 
is denied.  

Entitlement to service connection for a left ankle condition 
is denied.  

Entitlement to service connection for a right foot condition 
is denied.  

Entitlement to service connection for anxiety is denied.  

Entitlement to service connection for bipolar disorder is 
denied.  

Entitlement to service connection for depression is denied.  





REMAND

The Veteran claims that he has bilateral knee and leg 
conditions secondary to a bilateral ankle condition and 
service-connected bilateral pes planus.  Service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  Secondary service connection includes the 
concept of aggravation of a nonservice-connected disability 
by a service-connected disability.  38 C.F.R. § 3.310(a).  

An August 2006 treatment note by Denver Health Medical Center 
shows the Veteran complained of bilateral knee pain that 
began over 20 years prior.  Dr. P.O. noted exceedingly tight 
hamstrings and crepitus underneath the patella with range of 
motion.  Radiographs showed mild patellofemoral arthritis.  
Dr. P.O. diagnosed bilateral knee pain, most likely related 
to tight musculature in both legs.  A September 2006 Denver 
Health treatment note contains a diagnosis of severe plantar 
fascilitis and peroneal tendonitis of both feet and legs.  A 
February 2007 treatment note contains a diagnosis of 
bilateral patellofemoral syndrome.  

The Veteran has not received a VA examination for his 
bilateral knee or leg conditions.  Because the record does 
not contain sufficient evidence to adjudicate the Veteran's 
secondary service connection claims, the Board finds that a 
remand is required for a VA examination and opinion.  

The RO initially denied the Veteran's claim for a TDIU in 
March 2007 because the Veteran had no service-connected 
disabilities at that time.  The issues granted and remanded 
in the present Board decision may affect the issue of whether 
a TDIU is warranted.  Accordingly, a remand is required for 
the RO to readjudicate the issue of TDIU after completion of 
the requested knee and leg examination.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of any knee or leg 
disorders present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any knee or leg disorders 
found on examination were caused or 
aggravated by service-connected pes 
planus.   

If the examiner finds that knee or leg 
conditions were aggravated by service-
connected pes planus, please discuss the 
baseline level of leg or knee disability 
before it was aggravated by pes planus.  
Then compare the baseline level of 
disability to the current level of 
disability.

The examiner should explain the rationale 
behind this opinion.  

Please send the claims file to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate whether the claims file was 
reviewed. 

2.  Thereafter, the Veteran's claims of 
entitlement to service connection for 
bilateral knee and leg conditions and 
entitlement to a TDIU should be 
readjudicated.  In determining whether a 
TDIU is warranted, the RO should consider 
whether schedular requirements are met 
under 38 C.F.R. § 4.16(a), or, if 
schedular requirements are not met, 
whether the case should be referred for 
extraschedular consideration pursuant to 
38 C.F.R. § 4.16(b).  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


